Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 15, 2018

                                           No. 04-18-00235-CR

                                     IN RE Olice Edward BROWN

                                     Original Mandamus Proceeding1

                                                 ORDER

Sitting:          Karen Angelini, Justice
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice

       On April 12, 2018, Relator filed a pro se petition for writ of mandamus, which this court
denied. The court has considered Relator’s motion for rehearing and the motion is GRANTED.
We withdraw our May 17, 2018 order.
        Nevertheless, having again considered Relator’s petition for writ of mandamus, the court
remains of the opinion that Relator is not entitled to the relief sought. Accordingly, the petition
for writ of mandamus is DENIED. See TEX. R. APP. P. 52.8(a).
           The court’s opinion will issue at a later date.
           It is so ORDERED on June 15, 2018.



                                                             _________________________________
                                                             Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of June, 2018.



                                                             ___________________________________
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court

           1
         This proceeding arises out of Cause No. 2016CR9349W, styled The State of Texas v. Olice Edward
Brown, pending in the 379th Judicial District Court, Bexar County, Texas, the Honorable Ron Rangel presiding.